DETAILED ACTION
Status of Claims
0.	This is a Final office action in response to communication received on 07/05/2022. Claims 1-21 are canceled. Claims 22-23, 29-34, and 36-37 are amended. Claims 43-45 are new. Accordingly claims 22-45 are pending and hereby examined.
Double Patenting - Withdrawn
1.	The nonstatutory double patenting rejection is withdrawn because a proper terminal disclaimer was filed, approved, and is of record 01/05/2022.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.
Claims 29-35 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
As per claim 29, it recites "receive, at the deal server, via [...]" however there is an antecedent basis issue with the underlined recitations. Also, did the applicant intend to claim "A server comprising" instead of "An apparatus comprising"? Appropriate explanation and/or correction is/are required.
As per claims 30-35, they are rejected as failing to cure the deficiencies of claims 22, 29, and 36 respectively. 

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 22-45 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claims 22, 29, and 36, they recite "receive, at the deal server, via the network, from the application running on the merchant device [...] transmit, from the deal server, via the network, a validity notification comprising information associated with the validity of the redemption of the deal". The Applicant notes that "Non-limiting, exemplary support for these amendments may be found in, for example, Figs. 21 and 22 and paragraphs [0074]-[0075] of the Applicant's present application." However, the Examiner respectfully disagrees. The Examiner also considered as-filed spec. para. [00024] describes how consumers can redeem a deal; also per paras. [00052]-[00053] server supports merchant deal creation and distribution of merchant created deals to consumers; and also per paras. [00065]-[00065]; [00070]-[00076], based on these deal redemption status and deal validation appears to be taking place locally at merchant device, thus, the as-filed disclosure fails to contain any written description for "receive, at the deal server, via the network, from the application running on the merchant device [...] transmit, from the deal server, via the network, a validity notification comprising information associated with the validity of the redemption of the deal" i.e. fails to contain proper written description for redemption request received at the deal server, and transmission of a validity notification by the deal server as being claimed by the applicant. Appropriate correction is required.
	As per claims 23-28 and 43-45; 30-35; and 37-42, they are rejected for failing to cure the above noted deficiency of claims 22, 29, and 36 respectively. Also per claims 43 and 44 no notifications as being claimed are generated, rather, the disclosure pertains to merely performing look-up or searching based on scanning or entering deal identifier or data at merchant, for instance at least see filed spec. paras. [0067] and [0069], thus, the as-filed disclosure fails to contain any written description for generating notification comprising information and validity notification as being claimed by the Applicant. Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 22-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (Pub. No.: US 2012/0221402) referred to hereinafter as Brown, in view of Zivkovic et al. (Pub. No.: US 2012/0054001) referred to hereinafter as Zivkovic, in view of Brewer (Pub. No.: US 2012/0158469).
	As per claims 22, 29, and 36, Brown discloses as follows:
	- as per claim 22, Brown discloses a method comprising (see [0028]; original claim 1):
	- as per claim 29, Brown discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least (see [0059]; original claim 10):
	- as per claim 36, Brown discloses  a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for (see [0058]-[0059]):
	- as per claim limitations of claims 22, 29, and 36 Brown discloses as follows:
(a) Brown discloses receiving, from an application running on a merchant device via input at a user interface of the merchant device, via a network, at a deal server, parameters of a deal, wherein the parameters of the deal comprise one or more of a price for the deal, a discount associated with the deal, the merchant location, and an open period for the deal (see Fig. 1A note "100" "110" "111", and their associated disclosure; [0010]; [0028] note "e.g. $10 offering for local restaurant at $20 value until 6 PM"; [0030] note "the restaurant merchants (sellers) use the same system as the users to access their profiles and company information through portable multifunctional devices (e.g., smart phones, personal digital assistant (PDA), iPad™, notebook subnotebook, gaming device, audio player, electronic reader, etc.) or non-portable devices (e.g., desktop computers such as PCs and Macs). The web site home page links the sellers to a private business section where they can upload, edit, or delete the discount offer in real-time as well as determine the parameters of the offer, e.g., its timeline, restrictions and description. In other words, if the seller determines a Tuesday afternoon to be a particularly slow time, the seller may opt to feature a discount offer every Tuesday afternoon for the next month"; [0042] note "FIG. lA also depicts a Merchant/Seller interface 110 that allows the Merchant/Seller to interact with the storage/server computer. This interface can be implemented on either a personal computer or portable multifunctional device using a communication link 111 similar to one of the first or second communication links described above"; [0045]-[0046]; [0212] - thus these citations teach communication via a network that allows one or more merchants to submit deals via merchant interface on portable device, and submitted deals communicated to server, wherein deals generated/created based on merchant provided parameters include a price for the deal, a discount associated with the deal, the merchant location, and an open period for the deal, for instance once again see [0028] and [0045]-[0046]);
(b) Brown discloses generating the deal, at the deal server, via a processor of the deal server, and in response to receiving the parameters of the deal (see Figs. 1A note "100", 1C, and their associated disclosure; [0028] note "e.g. $10 offering for local restaurant at $20 value until 6 PM"; [0039]; [0046]; [0058] - thus these citations teach communication via a network that allows one or more merchants to submit/create deals via merchant interface on portable device, and submitted/created deals are communicated, generated, and stored at server);
(c) Brown discloses  receiving at the deal server, via the network, from an application running on a consumer mobile device, data indicative of a geographic location of the consumer mobile device (see Fig. 1A note "140" "144", Fig. 2, and their associated disclosure; [0010]; [0070] note "select a mode of identifying the user's location. The screen includes buttons for prompting a user to select either a GPS mode 201 or a zip code/city select mode 202. The GPS mode uses the current location of the portable device as is determined by GPS signals");

(f) Brown discloses  receiving, at the deal server, via the network, from the consumer mobile device, an indication of a selection, via the touch sensitive user interface, of a request to purchase the deal (see Figs. 4 "416", 5 item "510"; [0013]; [0047]; [0060]; [0064]; [0067]; [0080] note "user touches the "Buy Now" button 416 to access a purchase screen"; [0081]); and
(g) Brown discloses  transmitting, from the deal server, via the network, to the merchant mobile device, a notification, instantaneously, comprising information associated with the consumer that purchased the deal (see Fig. 4; [0015] note "detailed description screen showing the discount offer including such features as the offer expiration date, and the total purchased in real time"; [0078] note "a discount offer detail screen 400 that illustrates a detailed description of the discount offer including such features as the offer expiration date, the start and finish times that the offer can be redeemed, and the total purchased updated in real time. In this example the discount offer detail screen for a particular discount offer is accessed by selecting a discount offer listed on the merchant offer screen 300"; also see [0092] note "daily email screen 900 on a non-portable device giving the user notification of the day's best deal and other discount offers in the area for that day in real time ... The user is taken to the main web page where the user can begin the research and purchase process. A merchant may also access the business portion of the website from this screen 906. A merchant may also access the business portion of the website from this screen 906" - thus such real-time notification is communicated instantaneously to user and/or merchant in order to allow merchant to make changes to the offer, note [0100]-[0105], and/or allow for proper redemption of offer by managing issued credits, see at least Brown [0046]; [0088]).
(h) Brown discloses  receiving, at the deal server, via the network, from the application running on the merchant device, a redemption request associated with the deal (see [0048], [0060]-[0064], [0068]).
	Brown already suggests see Figs. 2 "5 mile radius" "201", 3, 9, 10, and their associated disclosure; [0029]; [0014] note "illustrates an example discount offer detail screen including the GPS map displaying the merchant discount offers within a certain mile radius of the user"; [0020]; [0024]; [0045]; [0070]; [0060]-[0065]; [0073] note "an example merchant offer screen 300 that illustrates a GPS map 302 displaying merchant discount offers located within a certain mile radius of the user. A street map of the local area is displayed with numbers 304 indicating the locations of merchants offering a discount."; [0092]; [0094]; [0098]-[0099], nevertheless in view of compact prosecution and to more expressly teach the Examiner has relied on an additional reference, i.e. Brown expressly does not teach (d) determining, via the processor of the deal server, prior to transmission of the deal, that the geographic location of the consumer mobile device is within a predefined proximity to the merchant location indicated by the deal; (e) transmitting a push notification, from the deal server, via the network, in real-time, to the consumer mobile device, upon the determination that the geographic location of the consumer mobile device is within the predefined proximity to the merchant location indicated by the deal, wherein the push notification comprises information indicative of the deal, wherein the information indicative of the deal is displayed via a touch sensitive user interface of the consumer mobile device, and comprises a map display and an icon corresponding to the merchant location, and an indication that the consumer mobile device is within the predefined proximity to the merchant location.
	Zivkovic teaches (d) determining, via a processor of the deal server, prior to transmission of the deal, that the geographic location of the consumer mobile device is within a predefined proximity to the merchant location indicated by the deal (see Figs. 1-2, 14-15, 18A-C, 19A-D, 20A-D, 21, 22A, and their associated disclosure; [0008]; [0022]; [0036]; [0046]; [0071]-[0075]; [0076] note "Offer Visibility Radius, the distance from the business location(s), not including the vRR, within which an offer can be viewed in full by a user. In this area users can see all the pertinent details for an offer, unless the offer is a scratch and save offer, for which the user only can "scratch" within the vRR"; [0077]; [0122]; [0208]; [0211]-[0212]); 
	Zivkovic teaches (e) transmitting a push notification, from the deal server, via the network, in real-time, to the consumer mobile device, upon the determination that the geographic location of the consumer device is within the predefined proximity to the merchant location indicated by the deal, wherein the push notification comprises information indicative of the deal, wherein the information indicative of the deal is displayed via a touch sensitive user interface of the consumer mobile device, and comprises a map display and an icon corresponding to the merchant location, and an indication that the consumer device is within the predefined proximity to the merchant location (see Figs. 1-6, 14-15, 18A-C, 19A-D, 20A "Open map application and drop pin(s)"; 20B-D, 21, 22A[0008]; [0022]; [0036]; [0046]; [0071]-[0075]; [0076] note "Offer Visibility Radius, the distance from the business location(s), not including the vRR, within which an offer can be viewed in full by a user. In this area users can see all the pertinent details for an offer, unless the offer is a scratch and save offer, for which the user only can "scratch" within the vRR"; [0077]; [0085]; [0109]; [0112]-[0115]; [0121] note "alert dialogue it might also display a map to the closest location where the offer can be redeemed."; [0122]; [0123] note "On touchscreen-enabled devices, the user can simply click on the button"; [0208]; [0211] note "Once the location engine receives the user location, it can perform the matching and activate the platform-specific push notification service. All of the smart phone platforms now have official push notification systems. For example, for Android based devices, see: http://code.google.com/android/c2dm/. These push notification systems are meant to reduce the amount of power usage required to keep a connection alive and receive a push notification message"; [0212]).
	Therefore (as it applies to limitations (d) and (e) above) it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Brown's foregoing suggestions in view of Zivkovic's teachings pertaining to transmitting push notifications based on predefined proximity. Motivation to modify would be to transmit advertisements and/or offers only when proximity based geographic location condition is met to motivate user to reach merchant's location, see at least Zivkovic [0003] and [0007], and such push notifications are meant to reduce power usage while keeping a connection alive to receive push notification messages, see at least Zivkovic [0211].
	Brown already suggests offer redemption, see at least [0048], [0060]-[0064], [0068], and Zivkovic also suggests time, data, and location based offer validation [0015] and [0181], however Brown in view of Zivkovic expressly does not teach (i) validating the redemption request based on a determination of whether the deal has been previously redeemed; and  (j) transmitting, from the deal server, via the network, a validity notification comprising information associated with the validity of the redemption of the deal. 
	(i) Brewer teaches validating the redemption request based on a determination of whether the deal has been previously redeemed (see [0137]; [0138] note "voucherld field may include a unique identifier assigned by the voucher database 1000 or the voucher server, or the like, that identifies the corresponding voucher. The orderID field includes the unique identifier assigned to the corresponding voucher order. Thus, each voucher may be associated with a corresponding consumer through the orderld in the voucher table that essentially points to a particular voucher order in the order table, and through the userld field in the order table that essentially points to a particular consumer in the consumer table"; [0139] note "continued reference to the voucher table, the uniqueid field may include a unique identifier such as a serial number and/or other data representing a serial number or barcode of the voucher. The valid field may be a binary field (e.g., either 1 or 0) to designate whether the corresponding voucher is valid or not valid"); and
	(j) Brewer teaches transmitting, from the deal server, via the network, a validity notification comprising information associated with the validity of the redemption of the deal (see [0138]-[0139]; [0143]; [0154] note "the scanner 126 or other device used to enter a barcode or other unique identifier of the digital voucher may send location data identifying a location of the scanner 126 or other device to the voucher server 120. The location of the scanner 126 may approximate a location of the communication device 114C on which the digital voucher is displayed based on a proximity required for scanning or otherwise entering the barcode or other unique identifier of the digital voucher. The voucher server 120 may then determine if the digital voucher is being presented at a valid location as already described above before updating a corresponding voucher record in the voucher database 122. The scanner 126 or other device may then display a redemption status, such as "successful" or "unsuccessful." The voucher application 116 executing on the communication device 114C may subsequently synchronize with the voucher server 120 to remove or update any records stored on the communication device 114C consistent with the updates made in response to communications between the scanner 126 or other device and the voucher server 120"; [0159]-[0171]; [0178]).
	Therefore (as it applies to limitations (i) and (j) above) it would be obvious to a PHOSITA to modify Brown in view of Zivkovic's foregoing suggestions in view of Brewer's foregoing teachings pertaining to validating and transmitting validation communication such that an offer or deal or voucher can be redeemed. Motivation to modify would be to ensure that deal associated with redemption request is indeed valid, see at least Brewer [0139], and communicating and updating deal validity, see at least Brewer [0053]-[0054], [0159]-[0171], and [0178].

	As per claims 23, 30, and 37, Brown in view of Zivkovic and Brewer teaches the claim limitations of claims 22, 29, and 36 respectively. Brown discloses further comprising: receiving at the deal server, via the network, from each of a plurality of consumer mobile devices, data indicative of a respective geographic location of a transmitting consumer device (see Figs. 2 "5 mile radius" "201", 3, and their associated disclosure; [0034]; [0070]; [0092] note "daily email screen 900 on a non-portable device giving the user notification of the day's best deal and other discount offers in the area for that day in real time ... The user is taken to the main web page where the user can begin the research and purchase process. A merchant may also access the business portion of the website from this screen 906. A merchant may also access the business portion of the website from this screen 906"; [0094]; [0105]); and

- Brown discloses determining, via the processor, a subset of the plurality of consumer mobiles devices that are within the predefined proximity to the merchant location indicated by the deal (see Figs. 2 "5 mile radius" "201", 3, and their associated disclosure; [0034]; [0098] note "a real-time discount creation screen 1300 and the detailed information a merchant enters to post a real-time discount offer on the server for distribution to portable and non-portable devices. The location/contact information of the merchant is entered at location/contact information area 1302 and includes, for example, the street address, telephone number, web site, etc. Next, the discount deal is selected by activating a radio button next to one of a list 1304 of pre-defined deals or a user-defined deal. Deals are in the form of, for example, $5 for $10, which means that the user obtains $10 of goods or services by paying $5 to the managing company. In other embodiments, other ways to specify the deal can be used such as by allowing the merchant to enter a deal description in free-form text, etc. The time frame specifying the beginning and ending of the discount offer is entered using, in this example, drop down lists 1306 and 1308 or the merchant pulls up a calendar for easy date choice and retrieval. Restrictions on the discount offer can be selected using radio buttons 1310. Information about the merchant, including pictures, can be selected from the profile and displayed in the company information field 1312. A preview can be generated by selecting the view button 1313"; [0099] note "The deal (coupon) redemption site can be the location specified at 1302, can be obtained from a predefined profile from the merchant, can be included as one or more additional addresses or locations, or can be specified by other means. Locations can be specified by GPS coordinates or any suitable measurement or mechanism."; [0105] note "button 1404 is selected then the realtime discount offer is posted to the server using the commu-nication links described above with reference to FIG. 1. Software executing on the server then transmits the offer to the user's portable device in real time based on, for example, location and preferences in user profiles stored on the server" - in this manner Brown's system is to select only eligible or subset of users that meet or match the deal requirement such as location and other relevant data based on merchant and/or consumer defined criteria, for instance see [0070]; [0072]).
	As per claims 24, 31, and 38, Brown in view of Zivkovic and Brewer teaches the claim limitations of claims 23, 30, and 37 respectively. Brown discloses further comprising: determining, via the processor, at least one consumer mobile device from among the subset of the plurality of consumer mobiles devices based on other relevant data to receive the deal (see [0034]; [0046] note "For example, when the Merchant/Seller decides to offer a real time discount the Merchant/Seller interface 110 is used to enter a profile 126, access other screens 127, specify the location 128 if this information is not already stored on the server, create a discount offer 129, specify a time frame of the discount offer 130, specify any possible restrictions on the offer 131, enter company information 132 if not already stored, and provide a picture 133. Then the merchant can review the proposed discount offer 134 and submit it 135 in real time so that the offer is displayed for potential users within minutes of submission. Merchants can also go back and edit 136 the profile or discount information and resend it for submission in real time. The edit function can also allow the merchant to indicate that the offer is sold out or canceled"; [0098] note "a real-time discount creation screen 1300 and the detailed information a merchant enters to post a real-time discount offer on the server for distribution to portable and non-portable devices. The location/contact information of the merchant is entered at location/contact information area 1302 and includes, for example, the street address, telephone number, web site, etc. Next, the discount deal is selected by activating a radio button next to one of a list 1304 of pre-defined deals or a user-defined deal. Deals are in the form of, for example, $5 for $10, which means that the user obtains $10 of goods or services by paying $5 to the managing company. In other embodiments, other ways to specify the deal can be used such as by allowing the merchant to enter a deal description in free-form text, etc. The time frame specifying the beginning and ending of the discount offer is entered using, in this example, drop down lists 1306 and 1308 or the merchant pulls up a calendar for easy date choice and retrieval. Restrictions on the discount offer can be selected using radio buttons 1310. Information about the merchant, including pictures, can be selected from the profile and displayed in the company information field 1312. A preview can be generated by selecting the view button 1313"; [0099] note "The deal (coupon) redemption site can be the location specified at 1302, can be obtained from a predefined profile from the merchant, can be included as one or more additional addresses or locations, or can be specified by other means. Locations can be specified by GPS coordinates or any suitable measurement or mechanism." - in this manner Brown's system is to select only eligible or subset of users that meet or match the deal requirement such as location and other relevant data based on merchant and/or consumer defined criteria, for instance see [0070]; [0072]); and
	Brown already suggests Brown already suggests see Figs. see Figs. 2 "5 mile radius" "201", 3, 9, 10, and their associated disclosure; [0029]; [0014] note "illustrates an example discount offer detail screen including the GPS map displaying the merchant discount offers within a certain mile radius of the user"; [0020]; [0024]; [0045]; [0070]; [0060]-[0065]; [0073] note "an example merchant offer screen 300 that illustrates a GPS map 302 displaying merchant discount offers located within a certain mile radius of the user. A street map of the local area is displayed with numbers 304 indicating the locations of merchants offering a discount."; [0092]; [0094]; [0098]-[0099], nevertheless in view of compact prosecution and to more expressly teach the Examiner has relied on an additional reference, i.e. Brown expressly does not teach transmitting the push notification, from the deal server, via the network, to the at least one consumer mobile device. Zivkovic teaches transmitting the push notification, from the deal server, via the network, to the at least one consumer mobile device (see the rejection as set forth above for claim 1 limitations (d) and (e)).

	As per claims 25, 32, and 39, Brown in view of Zivkovic and Brewer teaches the claim limitations of claims 22, 29, and 36 respectively. Brown discloses further comprising: transmitting, from the deal server, via the network, to the application running on the merchant device, a listing of purchased deals, the listing including an identifier of each purchased deal and a redemption status of each purchased deal (see Figs. 7-8, and their associated disclosure; [0046]; [0074]-[0077]; [0086]-[0088]; [0093]; [0094] note "Merchants can also access the business portion of the site."; [0095]); and
- Brown discloses updating the listing of purchased deals to include an indication of the purchase of the deal (see Figs. 7-8 and their associated disclosure; [0045]-[0046]; [0074]-[0077]; [0083] note "example detailed purchased credits screen 700 that is displayed when the credits window 604 is touched. The detailed purchased credits screen illustrates a detailed breakdown of purchased credits not yet redeemed 702."; [0086]-[0088]; [0093]; [0094] note "The user can click on the circle with the number on it or the user can scroll down the list and choose the discount offer. If a discount offer is sold out the user will identify that through the sold out text highlighted in the merchant name. The discount offer is displayed next to the merchant name. Merchants can also access the business portion of the site."; [0095]).
	As per claims 26, 33, and 40, Brown in view of Zivkovic and Brewer teaches the claim limitations of claims 22, 29, and 36 respectively. Brown discloses further comprising: receiving at the deal server, via the network, from the consumer mobile device, a request for an instant deal, wherein the push notification comprising the deal is transmitted in response to the request (see Figs. 2 "5 mile radius" "201", 3-5, and their associated disclosure; [0064]; [0067]; [0069]; [0070] note "prompts the user to select a mode of identifying the user's location. The screen includes buttons for prompting a user to select either a GPS mode 201 or a zip code/city select mode 202. The GPS mode uses the current location of the portable device as is determined by GPS signals and prompts the selection of a radius about the current location that defines a circle for selecting which merchants' discounts will be displayed"; [0091]-[0092]).
	As per claims 27, 34, and 41, Brown in view of Zivkovic and Brewer teaches the claim limitations of claims 26, 33, and 40 respectively. Brown discloses further comprising: determining, via the processor of the deal server, each of a plurality of instant deals within the predefined proximity to the geographic location of the consumer mobile device (see Figs. 2 "5 mile radius" "201", 3, and their associated disclosure; 10, and their associated disclosure; [0073] note "an example merchant offer screen 300 that illustrates a GPS map 302 displaying merchant discount offers located within a certain mile radius of the user. A street map of the local area is displayed with numbers 304 indicating the locations of merchants offering a discount."; [0092]; [0094]); and
- Brown discloses aggregating each the plurality of instant deals within the predefined proximity to the geographic location of the consumer mobile device, wherein the push notification transmitted from the deal server, via the network, to the consumer mobile device comprises information indicative of the plurality of instant deals within the predefined proximity to the geographic location of the consumer mobile device (see Figs. 3, 10, and their associated disclosure; [0092]; [0073]-[0074]; [0094] note "The GPS driven map appears 1012 with various discount options. The first one displayed is marked as the best deal and is also highlighted by a star graphic.").
	As per claims 28, 35, 42, Brown in view of Zivkovic and Brewer teaches the claim limitations of claims 27, 34, and 41 respectively. Brown discloses wherein the information indicative of the plurality of instant deals within the predefined proximity to the geographic location of the consumer mobile device is configured to be displayed via the user interface of the consumer mobile device, and comprises the map display and a plurality of icons corresponding to each of a plurality of merchant locations corresponding to the plurality of instant deals within the predefined proximity to the geographic location of the consumer mobile device (see Figs. 3, 10, and their associated disclosure; [0073]-[0074]; [0092]; [0094] note "Users can type in their zip code or city information in window 1010. The GPS driven map appears 1012 with various discount options. The first one displayed is marked as the best deal and is also highlighted by a star graphic."; [0098]; [0099] note "The deal (coupon) redemption site can be the location specified at 1302, can be obtained from a predefined profile from the merchant, can be included as one or more additional addresses or locations, or can be specified by other means. Locations can be specified by GPS coordinates or any suitable measurement or mechanism. In other embodiments (not shown), the merchant can be provided with an "enforce  GPS location checking" option that can cause the system to check to make sure at the time of redemption that the redeeming device ( e.g., the buyer's cell phone) is at, or sufficiently close to, the GPS location of the redemption site").
	As per claim 43, Brown in view of Zivkovic and Brewer teaches the claim limitations of claim 22. Brown already suggests offer redemption, see at least [0048], [0060]-[0064], [0068], and Zivkovic also suggests time, data, and location based offer validation [0015] and [0181], however Brown in view of Zivkovic expressly does not teach wherein the notification comprising information associated with the consumer that purchased the deal comprises a redemption history associated with a user of the consumer mobile device. Brewer teaches wherein the notification comprising information associated with the consumer that purchased the deal comprises a redemption history associated with a user of the consumer mobile device (see [0137]; [0138] note "voucherld field may include a unique identifier assigned by the voucher database 1000 or the voucher server, or the like, that identifies the corresponding voucher. The orderID field includes the unique identifier assigned to the corresponding voucher order. Thus, each voucher may be associated with a corresponding consumer through the orderld in the voucher table that essentially points to a particular voucher order in the order table, and through the userld field in the order table that essentially points to a particular consumer in the consumer table"; [0139] note "voucher table, the uniqueid field may include a unique identifier such as a serial number and/or other data representing a serial number or barcode of the voucher. The valid field may be a binary field (e.g., either 1 or 0) to designate whether the corresponding voucher is valid or not valid."; [0154] note "The voucher server 120 may then determine if the digital voucher is being presented at a valid location as already described above before updating a corresponding voucher record in the voucher database 122. The scanner 126 or other device may then display a redemption status, such as "successful" or "unsuccessful." The voucher application 116 executing on the communication device 114C may subsequently synchronize with the voucher server 120 to remove or update any records stored on the communication device 114C consistent with the updates made in response to communications between the scanner 126 or other device and the voucher server 120.").
	Therefore it would be obvious to a PHOSITA to modify Brown in view of Zivkovic's foregoing suggestions in view of Brewer's foregoing teachings pertaining to validating and transmitting validation communication such that an offer or deal or voucher can be redeemed. Motivation to modify would be to ensure that consumer presenting a deal for redemption is indeed valid, see at least Brewer [0139], and communicating and updating deal validity, see at least Brewer [0053]-[0054], [0159]-[0171], and [0178].
	As per claim 44, Brown in view of Zivkovic and Brewer teaches the claim limitations of claim 22. Brown already suggests offer redemption, see at least [0048], [0060]-[0064], [0068], and Zivkovic also suggests time, data, and location based offer validation [0015] and [0181], however Brown in view of Zivkovic expressly does not teach wherein the validity notification comprising the information associated with the validity of the redemption of the deal comprises a graphical representation of the validity of the redemption of the deal, wherein the validity notification further comprises a selectable interface element configured to be rendered on the touch sensitive user interface of the merchant mobile device in an instance in which the redemption of the deal is valid, wherein the selectable interface element is configured to execute a redemption of the deal in response to a user selection of the selectable interface element. Brewer teaches wherein the validity notification comprising the information associated with the validity of the redemption of the deal comprises a graphical representation of the validity of the redemption of the deal, wherein the validity notification further comprises a selectable interface element configured to be rendered on the touch sensitive user interface of the merchant mobile device in an instance in which the redemption of the deal is valid, wherein the selectable interface element is configured to execute a redemption of the deal in response to a user selection of the selectable interface element (see Figs. 11-14 and their associated disclosure; [0137]-[0154] - particularly see [0152] note "The list may be generated by the scanner 106 and stored in the computer 128 in some embodiments. The voucher record 1102 of any voucher presented for redemption to the merchant 106 may then be checked, and a "Mark as Redeemed" button 1106 or button with equivalent functionality may be selected to mark the checked voucher records as redeemed. Alternately or additionally, the comparison of the list of vouchers presented for redemption to the merchant 106 with the voucher records 1102 in the voucher redemption UI 1100 may be performed automatically by the computer 128 or other computing device."; [0153] note "merchant 106 can then operate the communication device 114C executing the voucher application 116 to access a merchant-specific operating mode of the voucher application 116 by entering a username, password, in number, or other merchant login credentials. The merchant 106 may preliminarily mark the digital voucher as redeemed and the communication device 114C may send location data along with voucher data identifying the digital voucher and/or indicating it has been marked as redeemed to the voucher server 120. The voucher server 120 may determine whether the communication device 114C is at a valid location based on the location data received from the communication device 114C and provide a response to the communication device 114C indicating whether the communication device 114C is at a valid location. If so, the voucher record in the voucher database 122 and in the communication device 114C may be permanently marked as redeemed, if not, the voucher record in the voucher database 122 and in the communication device 114C may not be marked as redeemed and the communication device 114C may display an error message."; [0154] note "voucher server 120 may then determine if the digital voucher is being presented at a valid location as already described above before updating a corresponding voucher record in the voucher database 122. The scanner 126 or other device may then display a redemption status, such as "successful" or "unsuccessful." The voucher application 116 executing on the communication device 114C may subsequently synchronize with the voucher server 120 to remove or update any records stored on the communication device 114C consistent with the updates made in response to communications between the scanner 126 or other device and the voucher server 120.").
	Therefore it would be obvious to a PHOSITA to modify Brown in view of Zivkovic's foregoing suggestions in view of Brewer's foregoing teachings pertaining to validating and transmitting validation communication such that an offer or deal or voucher can be redeemed. Motivation to modify would be to ensure that consumer presented valid deal for redemption are marked as redeemed, via a user interface or interactive button, upon successful redemption, see at least Brewer [0152]-[0154].
	As per claim 45, Brown in view of Zivkovic and Brewer teaches the claim limitations of claim 22. Brown already suggests offer redemption, see at least [0048], [0060]-[0064], [0068], and Zivkovic also suggests time, data, and location based offer validation [0015] and [0181], however Brown in view of Zivkovic expressly does not teach wherein validating the redemption request comprises comparing redemption data associated with a user of the consumer mobile device with the redemption request. Brewer teaches wherein validating the redemption request comprises comparing redemption data associated with a user of the consumer mobile device with the redemption request (see [0139]; [0149]-[0154] - particularly see [0152] note "While the voucher records 1102 are displayed in the voucher redemption UI 1100, the merchant 106 may review and select voucher records corresponding to vouchers that have been presented to the merchant 106 for redemption by checking a corresponding checkable box 1104. The merchant 106 in some cases may manually compare a list (not shown) of vouchers presented for redemption to the merchant 106 with the voucher records 1102 in the voucher redemption UI 1100. The list may be generated by the scanner 106 and stored in the computer 128 in some embodiments. The voucher record 1102 of any voucher presented for redemption to the merchant 106 may then be checked, and a "Mark as Redeemed" button 1106 or button with equivalent functionality may be selected to mark the checked voucher records as redeemed. Alternately or additionally, the comparison of the list of vouchers presented for redemption to the merchant 106 with the voucher records 1102 in the voucher redemption UI 1100 may be performed automatically by the computer 128 or other computing device.").
	Therefore it would be obvious to a PHOSITA to modify Brown in view of Zivkovic's foregoing suggestions in view of Brewer's foregoing teachings pertaining to validating and transmitting validation communication such that an offer or deal or voucher can be redeemed. Motivation to modify would be to ensure that consumer presented deal for redemption are verified to be valid and still redeemable such that they can be appropriately processed and marked as redeemed, see at least Brewer [0139] and [0152].

Response to Remarks/Arguments
5.	Regarding "III. REJECTIONS UNDER 35 USC §112" the rejection has been updated in view of filed claim amendments as set forth above.
	Regarding "IV. REJECTIONS UNDER 35 USC §103" although the Examiner does not necessarily find the Applicant's arguments persuasive, which are in view of very limited characterization of Brown and Zivkovic. Prior to addressing the Applicant's arguments, note that the claim amendments has resulted in 35 U.S.C. 112 first paragraph rejection. Next, the Applicant argues as follows: "Applicant respectfully submits that Brown fails to cure the deficiencies of Zivkovic. Brown is directed to an online coupon system that includes a merchant interface for managing an online deal. Brown, abstract. Although the system in Brown generally mentions facilitating the redemption of deals by consumers, it is silent with respect to "receiving, at the deal server, via the network, from the application running on the merchant device, a redemption request associated with the deal" "validating the redemption request based on a determination of whether the deal has been previously redeemed" and "transmitting, from the deal server, via the network, a validity notification comprising information associated with the validity of the redemption of the deal" as recited by amended independent Claim 22. Indeed, the system in Brown does not even contemplate validating any aspects of the redemption of online deals offered by the system." 
	Contrary to the Applicant's assertion, indeed Brown teaches (h) Brown discloses  receiving, at the deal server, via the network, from the application running on the merchant device, a redemption request associated with the deal (see [0048], [0060]-[0064], [0068]). Accordingly, the Applicant's argument that Brown does not teach receiving, at the deal server, via the network, from the application running on the merchant device, a redemption request associated with the deal is unpersuasive. Next, as noted per the updated rejection in view of claim amendments, Brown already suggests offer redemption, see at least [0048], [0060]-[0064], [0068], and Zivkovic also suggests time, data, and location based offer validation [0015] and [0181], however Brown in view of Zivkovic expressly does not teach (i) validating the redemption request based on a determination of whether the deal has been previously redeemed; and  (j) transmitting, from the deal server, via the network, a validity notification comprising information associated with the validity of the redemption of the deal. Accordingly, the Applicant's arguments with respect to claim limitations "validating the redemption request based on a determination of whether the deal has been previously redeemed" and "transmitting, from the deal server, via the network, a validity notification comprising information associated with the validity of the redemption of the deal" are moot as new grounds of rejection has been set forth as necessitated by filed claim amendments, note the Examiner's reliance on Brewer to teach the foregoing amended, argued claim limitations. Therefore the Examiner respectfully finds the Applicant's arguments unpersuasive. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:

	0. Pub. No.: WO 2008008037 A1 "Viewed from a further aspect, the present invention provides an electronic voucher system wherein an electronic voucher is issued to a mobile communications device of a consumer, said consumer requests validation of said voucher for a transaction at a merchant's point of sale by sending an electronic message to a validation center from said mobile communications device, and said validation center checks the validity of said voucher for said transaction, and, if valid, issues a validation notification to said merchant.".
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688